DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201911194386.3, filed on 11/28/2019.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/20/2021 is being considered by the examiner.

Specification

The disclosure is objected to because of the following informalities: in the specification section [7] line 2, a patent number "CN1110021467" has been cited which is wrong. The correct patent no should be "CN110021467". 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Because 

Regarding claim 1, line 8 recites the limitation of “inert conditions” which is indefinite. It is unclear what does “inert conditions” mean.  The person of ordinary skill in the art would understand the term as having many meanings “use of non-reactive chemical solution” or “presence of any inert gas’ or “vacuum” or “use of a getter to avoid oxidation”. These  conditions can occur together or individually therefore the scope of “inert conditions” is unclear. 

Regarding claim 2-15 are rejected by virtue of dependency upon claim 1. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shujie Wu et.al [US 20180226189 Al], and Yan Mi et al. [CN103106991A] and further in view of Kaihong Ding et al. [US20170372823 A1]

Regarding Claim 1, Wu teaches a method for preparing a permanent magnet material to increase the coercive force of neodymium-iron-boron magnets [Section 0008]. Wu’s method comprises following steps: preparing Nd-Fe-B alloy sheets by a strip casting process [Section 0044], followed by hydrogen decrepitation of the Nd-Fe-B alloy sheets to from coarse magnetic powder [Section 0045] and jet milling to obtain a fine Nd-Fe-B powder [Section 0045]; modification of the powder mixture obtained by applying mechanical energy under inert conditions (high purity nitrogen flow with a N2 content of 99.0 wt % or more, preferably 99 .9 wt % or more) in a mechanical mixing equipment (jet milling process to make the course magnetic powder accelerated by a gas flow so as to hit each other and then be crushed) such that the particles of the Nd-Fe-B powder are rounded; align pressing the modified Nd-Fe-B powder into a green body [Section 0046], sintering the green body [Section 0047], and aging of the obtained sintered Nd-Fe-B magnet [Section 0068].
But Wu does not teach mixing Nd-Fe-B powder with a nanoparticulate powder in a powder mixing machine to obtain a powder mixture so that nanoparticulate powder adheres to the particle surface of the Nd-Fe-B and produces a coating. Wu also does not teach mixing of any lubricant to the Nd-Fe-B powder in a powder mixing machine. 
Mi teaches a similar preparation method for improving the coercive force of a sintered Nd-Fe-B magnet comprises preparing Nd-Fe-B alloy flakes by a strip casting process, followed by hydrogen decrepitation of the Nd-Fe-B alloy flakes and jet milling to obtain an Nd-Fe-B powder [Section 0031, line 287-288]; mixing Nd-Fe-B powder and an amount of 0.001 to 10wt. % of a nanoparticulate powder in a powder mixer to obtain a powder mixture [Section 0033, line 303-304]; modification of the ND-Fe-B alloy powder mixture obtained by mixing uniformly nano powder in a mixer under inert conditions (using aviation gasoline or petroleum ether protective medium) in a mixer [Section 0034. Line 307-310];  and align pressing the modified Nd-Fe-B powder into a green body [Section 0035], sintering the green body, and aging of the obtained sintered Nd-Fe-B magnet [Section 0036].
Mi teaches an aviation gasoline or petroleum ether into the powder mixer as a protective medium. Organic solvents like petroleum ether are known as to provide very good oxidation stability with fair viscosity. Therefore, one having ordinary skill in the art can use this as a lubricant to protect from oxidation and to promote conduction, but Mi does not explicitly recite this as a lubricant. Mi also does not teach any modification of Nd-Fe-B powder by applying any mechanical energy under inert conditions in a mechanical mixing equipment such that the particles of the Nd-Fe-B powder are rounded.
On the other hand, Ding also teaches a similar kind of preparation method for improving the coercive force of a sintered Nd-Fe-B magnet comprises preparing Nd-Fe-B alloy flakes by a strip casting process, followed by hydrogen decrepitation of the Nd-Fe-B alloy flakes and jet milling to obtain an Nd-Fe-B powder [Section 0030 and 0031];  mixing in a lubricant (selected from a group of esters and stearate) to the  ND-Fe-B powder in a powder missing machine where pulverizing is performed by jet milling under inert condition [Section 0031]; and align pressing the modified Nd-Fe-B powder into a green body [Section 0032], sintering the green body, and aging of the obtained sintered Nd-Fe-B magnet [Section 0033]. However, Ding does not teach any modification of Nd-Fe-B powder either by mechanical energy or adding nanoparticulate powder. 
Both Mi and Ding’s teachings are analogous to Wu as they are in the same field of preparation method  for improving coercive force of a sintered ND-Fe-B magnet.  Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the lubricant disclosed by Ding and the mixing of Nd-Fe-B and nano particulate powder in a powder mixing machine as disclosed by Mi to modify Wu to get modified Nd-Fe-B with improving coercive force for high temperature application. It would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the amount of nano particulate powder lie inside the ranges disclosed by Mi to mix with Nd-Fe-B powder to have a modified Nd-Fe-B, because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I].

Regarding Claim 2, Wu teaches a method for preparing a permanent magnet material to increase the coercive force of neodymium-iron-boron magnets [Section 0008] wherein, the Nd-Fe-B magnet consisted of, R a rare earth metal and optionally one or more additional rare earth metals from the group of element Nd, Pr, Dy, Tb, Ho and Gd, wherein a total amount of the rare earth metals R is in the range of 24 wt % - 35 wt % of the total weight; B being present in an amount of is 0.5 wt % - 1.5 wt %; M being one or more metal selected from the group consisting of Al, Cu, Mg, Zn, Co, Ti, Zr, Nb, and Mo, a total amount of M is in the range of 0 wt.% - 5 wt.%; and the balance element is Fe.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the amount of composition lie inside the ranges disclosed by Wu to prepare a Nd-Fe-B powder magnet to improve coercive force, because selection of "overlap or lie inside ranges disclosed by the prior art" has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I].

Regarding Claim 3 and 10, Wu teaches a method for preparing a permanent magnet material to increase the coercive force of neodymium-iron-boron magnets [Section 0008] wherein, the Nd-Fe-B powder has an average particle size of D50 = 2.0 µm to 20 µm [Section 0029]. On the other hand Ding also teaches a similar kind of preparation method for improving the coercive force of a sintered Nd-Fe-B magnet as Wu wherein, the Nd-Fe-B powder has an average particle size of D50 = 2.0 µm to 5 µm [Section 0029].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the amount of average particle size lie inside the ranges disclosed by Wu and Ding to prepare a Nd-Fe-B powder magnet to improve coercive force, because selection of "overlap or lie inside ranges disclosed by the prior art" has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding Claim 4 and 11, Mi teaches a preparation method for improving the coercive force of a sintered Nd-Fe-B magnet and Nd-Fe-B powder has been mixed with a nanoparticulate powder in a powder mixing machine to obtain a powder mixture, wherein, the nanoparticulate powder has an average particle diameter of 1 nm to 100 nm [Section 0028, line 264].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the amount of average nanoparticulate powder size lie inside the ranges disclosed by Mi to prepare a Nd-Fe-B powder magnet to modify the grain boundary phase and hence to improve coercive force, because selection of "overlap or lie inside ranges disclosed by the prior art" has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I].

Regarding Claim 5 and 12, Mi teaches a preparation method for improving the coercive force of a sintered Nd-Fe-B magnet and Nd-Fe-B powder has been mixed with a nanoparticulate powder in a powder mixing machine to obtain a powder mixture, wherein the nanoparticulate powder comprises a metal or an oxide selected from the group consisting of Dy, Tb, Nd, Pr, Al, Cu Mg, Zn, Ti, Zr, Nb, and Mo, or a combination thereof [Section 0028, line 260 - 264].
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have nano particulate powder in a powder mixing machine disclosed by Mi to modify Wu to get modified Nd-Fe-B phase boundary to get improved coercive force. 
 
Regarding Claim 6 and 13, Ding teaches a preparation method for improving the coercive force of a sintered Nd-Fe-B magnet wherein a Nd-Fe-B powder is mixed with a lubricant (selected from a group of esters and stearate), wherein an amount of the added lubricant in step is in the range of 0.05 to 0.5 wt.% [Section 0031].
Ding’s teaching is analogous to Wu as they are in the same field of preparation method  for improving coercive force of a sintered Nd-Fe-B magnet. Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the lubricant mixed with  Nd-Fe-B powder as disclosed by Ding and to modify Wu to have prevent oxidation and to be conductive to subsequent compression to have Nd-Fe-B magnet with improved coercive force. 

Regarding Claim 7 and 14, Wu teaches a method for preparing a permanent magnet material to increase the coercive force of neodymium-iron-boron magnets [Section 0008] wherein the fine magnetic powder is pressed to make a green body under an aligned magnetic field. Wu further teaches in one
embodiment of the disclosure, the alignment magnetic field has a strength of 1.5-3 T [Section oo46]. 
On the other hand Ding also teaches a similar kind of preparation method for improving the coercive force of a sintered Nd-Fe-B magnet as Wu wherein, the Nd-Fe-B powder is compressed during the align pressing under an orienting magnetic field of between 1.8 T and 2.5 T [Section 0031].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the value of magnetic field applied during align pressing lie inside the ranges disclosed by both Wu and Ding to prepare a Nd-Fe-B powder magnet to improve coercive force, because selection of "overlap or lie inside ranges disclosed by the prior art" has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Regarding Claim 8 and 15, Wu teaches a method for preparing a permanent magnet material to increase the coercive force of neodymium-iron-boron magnets [Section 0008] wherein the green body is sintered in a vacuum sintering furnace at a sintering temperature in the range of 960°C - 1100°C for a sintering time of 3-10 hours [Section 0031 and 0047]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the range of sintering temperature and time from an overlapping ranges disclosed by Wu to prepare a Nd-Fe-B powder magnet to improve coercive force, because selection of "overlap or lie inside ranges disclosed by the prior art" has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I].

Regarding Claim 9, Wu teaches a method for preparing a permanent magnet material to increase the intrinsic coercive force of neodymium-iron-boron magnets [Section 0008] wherein the sintered Nd-Fe-B are subjected to an aging including a first heat treatment at 850°C to 1000°C, preferably 900°C - 950°C for 3 to 8 hours and preferably for 3.5 to 5 hours [Section 0065], and it is subjected to a second heat treatment at 400°C to 650°C for 3 to 5 hours [Section 0068].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the range of aging temperature and time from an overlapping ranges disclosed by Wu to prepare a Nd-Fe-B powder magnet to improve coercive force, because selection of "overlap or lie inside ranges disclosed by the prior art" has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736